DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Priority
	The independent claims are deemed supported by the provisional application of 12/20/2017.

Response to Arguments
	The arguments set forth in the instant Response to Office Action of 7/12/2022 are rejected as being technically incorrect; indeed, the amended claims features-which Applicant’s Representative incorrectly asserts are not disclosed by the cited art-are identically disclosed by the primary Georgakis reference and duplicatively taught by the cited Marin reference. Therefore the outstanding rejections are maintained.
	Turning first to the technical arguments regarding the amended claim features set forth at pages 10-13 of the instant Response, it is incorrectly asserted that the cited prior art fails to disclose the added features of: the cameras having camera axes that are parallel to one another...the plurality of cameras...being disposed in a plane that is orthogonal to the camera axes. Primary reference Georgakis identically discloses the real cameras are positioned in parallel on an axis such that the cameras are positioned orthogonal to the camera axes. (at paragraph 0060) Secondary reference Marin is replete with teaching of the same such that a cursory review of Marin would have informed Applicant’s Representative that the above claim features are disclosed by the cited art and are notoriously known and obvious. 
	With regard to the feature the virtual camera being disposed in a plane that is orthogonal to the camera axes, this feature merely defines a virtual camera, which may be placed as desired in a range determined by the physical cameras. Paragraphs 0072 and 0137 of the primary Georgakis make clear the virtual camera may be positioned and oriented anywhere in a planar x/y range defined by the physical properties of the real cameras, and may duplicate the position and ordination of the real cameras.
	Therefore the amended claim features are disclosed by the cited art, and the characterization of the cited art by Applicant’s Representative is rejected.
Finally, turning to the arguments regarding the Final Rejection of 4/13/2022 set forth on pages 7-10 of the instant Response, the arguments regarding the Final Rejection are as technically incorrect as the arguments provided with regard to the amended claim features, and are completely rejected. 
For example, at page 8 of the instant Response, Applicant’s Representative refers to cited portions of Georgakis with regard to paragraph 0072, and argues that the cited portions teach signaling a validity range between encoder and decoder, and that this is not a range of positions of the virtual camera. This contention is technically fallacious: the signaled validity range is the range where the virtual camera may be positioned. That is, the encoder signaling to the decoder the x/y range in which the virtual camera may be positioned to obtain a valid image within the physical constraints of the real cameras discloses a x/y range in which the virtual camera may be positioned.
The contention of Applicant’s Representative is logically and technically incorrect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis (US 2014/0192148) in view of Marin (US 2018/0047208).

Regarding claim 1, Georgakis discloses a cross-render multiview camera (shown figure 2 by camera 210) comprising: a plurality of cameras spaced apart from one another along a first axis, (paragraph 0047, shown figure 2  four cameras 210-1,2,3,4, spaced along x-axis) the cameras having camera axes that are parallel to one another, (paragraph 0060, the cameras may be mounted in parallel on the axis) the plurality of cameras being configured to capture a plurality of images of a scene; (paragraph 0047, shown figure 2  four cameras 210-1,2,3,4, along x-axis capture multiple images of Hamlet Actor with Yorick) and an image synthesizer (paragraph 0055 processor/view synthesizer disclosed) configured to generate a synthesized image of the scene using a [depth] map of the scene determined from the image plurality, (paragraph 0047 in conjunction with paragraph 0055 depth map and data from at least one of the cameras, and thus usually more cameras used to synthesize image) wherein the synthesized image represents a view of the scene from a perspective corresponding to a location of a virtual camera on a second axis displaced from the first axis, (paragraph 0072, Table 4, signal_y_component, defines a maximum y axis virtual view offset from origin at x axis) the plurality of cameras and the virtual camera being disposed in a plane that is orthogonal to the camera axes. (paragraph 0060, with regard to the real cameras, this is merely a restatement of the parallel positioning-by definition, the parallel mounting axis is orthogonal to the camera axes; paragraphs 0072 and 0137 with regard to the virtual camera, the virtual camera may be positioned within the y range in any orientation synthesizable from the real cameras)
Georgakis fails to disclose the map is a disparity map, instead disclosing a depth map as per above claims mapping; however a depth map and disparity map are analogous; that is a disparity map is derived from depth map and vice versa such that disclosure of one renders the other obvious for image synthesis.
For example, Marin teaches depth and disparity maps are analogous, (paragraph 0071) and that a depth map is at least an inverse representation of a disparity map, (paragraph 0075) such that determining a depth map requires also determining a disparity map. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Marin that a depth map and a disparity map are analogues, because it is well known to those of skill in the art that a depth map derives from a disparity map as exemplified by Marin. 
Regarding claim 2, Georgakis discloses wherein the second axis is perpendicular to the first axis. (paragraph 0072, Table 4, signal_y_component, defines a maximum y axis virtual view offset from origin at x axis)
Regarding claim 3, Georgakis discloses wherein the image synthesizer is configured to provide a plurality of synthesized images using the [depth] map, (paragraph 0115 a plurality of synthesized views are produced by image synthesizer, per paragraph 0047 using a depth map) each synthesized image of the synthesized image plurality representing a view of the scene from a different perspective of the scene relative to other synthesized images of the synthesized image plurality. (paragraph 0072 and Table 4, the different synthesized view perspectives bounded by the determined X/Y axis confidence boundaries)
As discussed above with regard to claim 1, Georgakis fails to identically disclose a disparity map, instead referencing a depth map. 
However, Marin teaches that disclosure of a depth map necessarily teaches use of a disparity map. See claim 1. 
 Regarding claim 4 Georgakis discloses the image synthesizer being configured to provide a plurality of synthesized images representing views of the scene from perspectives corresponding to locations of a plurality of virtual cameras. (paragraph 0061 wide range of virtual views synthesized) 
Despite disclosing stereoscopic image synthesis, (paragraph 0061) Georgakis fails to identically disclose wherein the plurality of cameras comprises a pair of cameras configured as a stereo camera and the plurality of images of the scene captured by the stereo camera comprising a stereo pair of images of the scene. 
However, Marin teaches wherein the plurality of cameras comprises a pair of cameras configured as a stereo camera and the plurality of images of the scene captured by the stereo camera comprising a stereo pair of images of the scene. (paragraph 0071 cameras of a camera array allocated as stereoscopic camera pairs for stereoscopic imaging)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Marin of allocating stereoscopic camera pairs because using stereo camera pairs is well known for stereoscopic imaging by those of skill in the art. 
Regarding claim 6, Georgakis discloses wherein the image synthesizer is further configured to provide hole-filling one or both in the disparity map and the synthesized image. (paragraphs 0079 and 0118-0120 hole filling provided in synthesized image at decoder) 
Regarding claim 7, Georgakis discloses A cross-render multiview system (paragraph 0046, multiview system shown figure 2) comprising the cross-render multiview camera of Claim 1, (shown figure 2, camera including multiview camers 210-1,2,3,4, also see claim 1 mapping above) the multiview system further comprising a multiview display (shown figure 2, display 240 displays multiple views) configured to display the synthesized image as a view of a multiview image representing the scene. (paragraph 0050, multiview image displayed on display 240) 
Regarding claim 8, Georgakis discloses wherein the multiview display is further configured to display the plurality of images from cameras of the camera plurality as other views of the multiview image. (paragraph 0047 real images sent from a camera 210-X, per table 4 X, Y deviation may be set to zero, thus the display will display camera images as captured) 
Regarding claim 9, Georgakis discloses a cross-render multiview system (paragraph 0046, multiview system shown figure 2) comprising: a multiview camera array having cameras spaced apart from one another along a first axis, (paragraph 0047, shown figure 2  four cameras 210-1,2,3,4 spaced along x-axis) the cameras having camera axes that are parallel to one another, (paragraph 0060, the cameras may be mounted in parallel on the axis) the multiview camera array being configured to capture a plurality of images of a scene; (paragraph 0047, shown figure 2  four cameras 210-1,2,3,4, along x-axis capture multiple images of Hamlet Actor with Yorick) an image synthesizer (paragraph 0055 processor/view synthesizer disclosed) configured to generate a synthesized image of the scene using a [depth] map determined from the image plurality; (paragraph 0047 in conjunction with paragraph 0055 depth map and data from at least one of the cameras, and thus usually more cameras used to synthesize image) and a multiview display (shown figure 2, display 240 displays multiple views) configured to display a multiview image of the scene comprising the synthesized image, (paragraph 0050, multiview image displayed on display 240) wherein the synthesized image represents a view of the scene from a perspective corresponding to a virtual camera located on a second axis orthogonal to the first axis, (paragraph 0072, Table 4, signal_y_component, defines a maximum y axis virtual view offset from origin at x axis) thePage 3 of 14Appl. No. 16/905,779 Amdt./Reply dated July 12, 2022Reply to Final Office Action of Apr. 13, 2022plurality of cameras and the virtual camera being disposed in a plane that is orthogonal to the camera axes. (paragraph 0060, with regard to the real cameras, this is merely a restatement of the parallel positioning-by definition, the parallel mounting axis is orthogonal to the camera axes; paragraphs 0072 and 0137 with regard to the virtual camera, the virtual camera may be positioned within the y range in any orientation synthesizable from the real cameras)
Georgakis fails to disclose the map is a disparity map, instead disclosing a depth map as per above claims mapping; however a depth map and disparity map are analogous; that is a disparity map is derived from depth map and vice versa such that disclosure of one renders the other obvious for image synthesis.
For example, Marin teaches depth and disparity maps are analogous, (paragraph 0071) and that a depth map is at least an inverse representation of a disparity map, (paragraph 0075) such that determining a depth map requires also determining a disparity map. 
Same rationale for motivation and combining apply as for claim 1 above.
Regarding claim 10, Georgakis fails to identically disclose the recited; however, Marin teaches wherein the multiview camera array comprises a pair of cameras configured to provide a stereo pair of images of the scene, the disparity map being determined by the image synthesizer using the stereo image pair. (paragraph 0071 two cameras in camera array configured as stereo camera to generate disparity map)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Marin of allocating stereoscopic camera pairs because configuring stereo camera pairs is well known for disparity map generation by those of skill in the art.
Regarding claim 12, Georgakis discloses wherein the image synthesizer is implemented in a remote processor, the plurality of images being transmitted to the remote processor by the cross-render multiview system and the synthesized image being received from the remote processor by the cross-render multiview system to be displayed using the multiview display. (paragraph 0055 remote view synthesizer unit communicates with camera device and decoder/display)
Regarding independent claim 17, claim 17 is a method claim reciting method features corresponding to the device features of claim 1 and is therefore rendered obvious by the combination of Georgakis and Marin for the same reasons as claim 1 above. 
Regarding claim 18, claim 18 is a method claim reciting method features corresponding to the features of claim 6 and is therefore rendered obvious by the combination of Georgakis and Marin for the same reasons as claim 6 above. 
Regarding claim 19, claim 19 is a method claim reciting method features corresponding to recited features of claims 4 and 10, and is therefore rendered obvious by the combination of Georgakis and Marin for the same reasons as claims 4 and 10 above. 
Regarding claim 20, claim 20 is a method claim reciting method features corresponding to the features of claim 7 and is therefore rendered obvious by the combination of Georgakis and Marin for the same reasons as claim 7 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Marin, in yet further view of Yoo (US 2011/0109619).

Regarding claim 5, Georgakis discloses wherein the first axis is a horizontal axis and the second axis is a vertical axis orthogonal to the horizontal axis, (paragraph 0060 cameras arranged in parallel along horizontal axis; paragraph 0072 vertical y axis orthogonal to horizontal camera axis defined) the stereo pair of images being arranged in a horizontal direction corresponding to the horizontal axis. (paragraph 0210 stereo images from cameras will be along horizontal axis)
Georgakis fails to disclose the synthesized image plurality comprising a pair of synthesized images arranged in a vertical direction corresponding to the vertical axis.
However, Yoo teaches the synthesized image plurality comprising a pair of synthesized images arranged in a vertical direction corresponding to the vertical axis. (shown figure 5c, vertical transposition of pair of left/right images)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the vertical transposition of Yoo because Yoo teaches vertical renditioning as an alternative to horizontal positioning of images. (paragraphs 0109-0111)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Marin, in yet further view of Tsang (US 2012/0314024).

Regarding claim 11, Georgakis discloses wherein the image synthesizer is configured to provide a pair of synthesized image of the scene. (paragraph 0210 synthesizer synthesizes stereo images of scene)
Georgakis falls short of identically disclosing the multiview image comprising the pair of synthesized images and a pair of images of the image plurality.
However, Tsang teaches outputting multiple views, (paragraph 0030) and as such combined with the multiview system of Georgakis, teaches displaying multiple views, including camera and synthesized views, thus rendering obvious the multiview image comprising the pair of synthesized images and a pair of images of the image plurality.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to output multiple views since it is well known to one of skill in the art to use a multiview display to output multiple views concurrently. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Marin, in yet further view of Fattal (WO 2016/111709) and Xu (US 2018/0164578)

Regarding claim 13, both Georgakis and Marin fail to disclose the further display details of the multiview display as recited.
However, Fattal teaches a light guide configured to guide light; (paragraph 0032 light guide 110) an array of multibeam elements spaced apart from one another and configured to scatter out guided light from the light guide as directional light beams having directions corresponding to view directions of the multiview image; (paragraph 0039 diffraction grating applied to surface of light guide is the same, see figures 2A/2B) and a light valve array configured to modulate the directional light beams to provide the multiview image. (paragraph 0072 light guide appended onto diffraction grating to control light beams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the display details of a light guide, diffraction grating, and light valves as taught by Fattal to the display of Georgakis because such elements are well-known display elements to one of ordinary skill in the art. 
And Xu teaches wherein a multibeam element of the array of multibeam elements has a size comparable to a size of a light valve of the light valve array and a shape analogous to a shape of a multiview pixel associated with the multibeam element. (shown figure 3, diffraction gratings are sized and relative to each other and pixels to output a desired beam size)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the pixels and gratings must be size/shape matched to provide for correctly sized beam output.
Regarding claim 14, both Georgakis and Marin fail to disclose the further display details of the multiview display as recited.
However, Fattal teaches wherein the multibeam element of the array of multibeam elements comprises one or more of a diffraction grating, (paragraph 0058 diffraction grating used) a micro-reflective element and a micro-refractive element optically connected to the light guide to scatter out the guided light as the directional light beams.
Same rationale for motivation and combining apply as for claim 13 above.
Regarding claim 15, both Georgakis and Marin fail to disclose the further display details of the multiview display as recited.
However, Fattal teaches wherein the multiview display further comprises a light source optically coupled to an input of the light guide, the light source being configured to provide the guided light one or both of having a non- zero propagation angle and being collimated according to a predetermined collimation factor. (paragraphs 0035/0036 collimating lens used to couple light into the backlight at non-zero propagation angle and will have a collimation factor determined by the lens)
Same rationale for motivation and combining apply as for claim 13 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Georgakis and Marin, in view of Fattal and Xu, in yet further view of Tsang.

Fattal discloses a broad-angle backlight configured to provide broad-angle emitted light and the light guide (paragraph 0027 light guide configured to act as backlight) and multibeam element array being configured to provide the directional light beams. (paragraph 0039 diffraction grating configured to provide light beams)
Fattal fails to identically disclose first mode and second mode, wherein the light valve array is configured to modulate the broad-angle emitted light to provide a two-dimensional image during the first mode and to modulate the directional light beams to provide the multiview image during the second mode. 
However, Tsang teaches a multimode display with varying barrier like the light valves of Fattal, (Abstact) thus teaching first mode and second mode. Still further the modes may be 2D or three 3D and effected by barrier control, (Abstract) thus teaching wherein the light valve array is configured to modulate the broad-angle emitted light to provide a two-dimensional image during the first mode and to modulate the directional light beams to provide the multiview image during the second mode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use diffraction grating to switch between 2D and 3D modes because Tsang teaches to use an active barrier to actively switch between modes view modes while reducing de-focus at transition. (paragraphs 0003 and 0006)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asano (US 2013/0258066) may be considered background art of record.
Hirano (US 2012/0307020) may be considered background art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485       

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        August 14, 2022